Name: Council Regulation (EC) No 131/2004 of 26 January 2004 concerning certain restrictive measures in respect of Sudan
 Type: Regulation
 Subject Matter: international security;  international trade;  Africa;  international affairs
 Date Published: nan

 28.1.2004 EN Official Journal of the European Union L 21/1 COUNCIL REGULATION (EC) No 131/2004 of 26 January 2004 concerning certain restrictive measures in respect of Sudan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof, Having regard to Council Common Position 2004/31/CFSP of 9 January 2004 concerning the imposition of an embargo on arms, munitions and military equipment (1) on Sudan, Having regard to the proposal from the Commission, Whereas: (1) In view of the ongoing civil war in Sudan, Common Position 2004/31/CFSP maintains the arms embargo imposed against that country by Council Decision 94/165/CFSP (2) and strengthens that embargo to include a ban on technical assistance and other services related to military activities, and on financial assistance related to military activities. (2) Common Position 2004/31/CFSP also makes provision for humanitarian exemptions to the arms embargo, including sale, supply, transfer or export of equipment and materiel for mine clearance operations in Sudan. (3) The embargoes on certain technical and financial assistance fall within the scope of the Treaty. Therefore, notably with a view to avoiding distortion of competition, Community legislation is necessary to implement the embargoes as far as the territory of the Community is concerned. For the purpose of this Regulation, the territory of the Community is deemed to encompass the territories of the Member States to which the Treaty is applicable, under the conditions laid down in that Treaty. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation, the following definition shall apply: technical assistance means any technical support related to repairs, development, manufacture, assembly, testing, maintenance, or any other technical service, and may take forms such as instruction, advice, training, transmission of working knowledge or skills or consulting services. Technical assistance includes verbal forms of assistance. Article 2 It shall be prohibited: (a) to grant, sell, supply or transfer technical assistance related to military activities and to the provision, manufacture, maintenance and use of arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment, and spare parts for the aforementioned, directly or indirectly to any person, entity or body in, or for use in Sudan; (b) to provide financing or financial assistance related to military activities, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of arms and related materiel, or for any grant, sale, supply, or transfer of related technical assistance, directly or indirectly to any person, entity or body in, or for use in Sudan. Article 3 The participation, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to promote the transactions referred to in Article 2 shall be prohibited. Article 4 1. By way of derogation from Articles 2 and 3, the competent authorities of Member States as listed in the Annex, may authorise the provision of financing and financial assistance and technical assistance related to: (a) non-lethal military equipment intended solely for humanitarian or protective use, or for institution building programmes of the United Nations, the European Union and the Community; (b) material intended for European Union and United Nations crisis management operations; (c) mine clearance equipment and materiel for use in mine clearance. 2. No authorisations shall be granted for activities that have already taken place. Article 5 Articles 2 and 3 shall not apply to protective clothing, including flak jackets and military helmets, temporarily exported to Sudan by United Nations personnel, personnel of the EU, the Community or its Member States, representatives of the media and humanitarian and development workers and associated personnel for their personal use only. Article 6 The Commission and Member States shall immediately inform each other of the measures taken under this Regulation and shall supply each other with any other relevant information at their disposal in connection with this Regulation, in particular information in respect of violation and enforcement problems and judgements handed down by national courts. Article 7 The Commission shall be empowered to amend the Annex on the basis of information supplied by Member States. Article 8 The Member States shall lay down the rules on sanctions applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The sanctions provided for must be effective, proportionate and dissuasive. The Member States shall notify these rules to the Commission without delay after the entry into force of this Regulation and shall notify it of any subsequent amendment. Article 9 This Regulation shall apply: (a) within the territory of the Community, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person elsewhere who is a national of a Member State; (d) to any legal person, group or entity which is incorporated or constituted under the law of a Member State; (e) to any legal person, group or entity doing business within the Community. Article 10 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 2004. For the Council The President B. COWEN (1) OJ L 6, 10.1.2004, p. 55. (2) OJ L 75, 17.3.1994, p. 1. Decision repealed by Common Position 2004/31/CFSP. ANNEX List of competent authorities referred to in Article 4 BELGIUM Service public fÃ ©dÃ ©ral des affaires Ã ©trangÃ ¨res, commerce extÃ ©rieur et coopÃ ©ration au dÃ ©veloppement Egmont 1 Rue des Petits Carmes 19 B-1000 Bruxelles Direction gÃ ©nÃ ©rale des affaires bilatÃ ©rales Service Afrique du sud du Sahara TÃ ©lÃ ©phone (32-2) 501 88 75 TÃ ©lÃ ©copieur (32-2) 501 38 26 Service public fÃ ©dÃ ©ral de l'Ã ©conomie, des PME, des classes moyennes et de l'Ã ©nergie ARE 4e o division, service des licences Avenue du GÃ ©nÃ ©ral Leman 60 B-1040 Bruxelles TÃ ©lÃ ©phone (32-2) 206 58 16/27 TÃ ©lÃ ©copieur (32-2) 230 83 22 Brussels Hoofdstedelijk Gewest  RÃ ©gion de Bruxelles-Capitale: Kabinet van de minister van FinanciÃ «n, Begroting, Openbaar Ambt en Externe Betrekkingen van de Brusselse Hoofdstedelijke regering Kunstlaan 9 B-1210 Brussel Cabinet du ministre des finances, du budget, de la fonction publique et des relations extÃ ©rieures du gouvernement de la RÃ ©gion de Bruxelles-Capitale Avenue des Arts 9 B-1210 Bruxelles TÃ ©lÃ ©phone (32-2) 209 28 25 TÃ ©lÃ ©copieur (32-2) 209 28 12 RÃ ©gion wallonne: Cabinet du ministre-prÃ ©sident du gouvernement wallon Rue Mazy 25-27 B-5100 Jambes-Namur TÃ ©lÃ ©phone (32-81) 33 12 11 TÃ ©lÃ ©copieur (32-81) 33 13 13 Vlaams Gewest: Administratie Buitenlands Beleid Boudewijnlaan 30 B-1000 Brussel Tel. (32-2) 553 59 28 Fax (32-2) 553 60 37 DENMARK Erhvervs- og Boligstyrelsen Dahlerups Pakhus Langelinie AllÃ © 17 DK-2100 KÃ ¸benhavn Ã Tlf. (45) 35 46 60 00 Fax (45) 35 46 60 01 Udenrigsministeriet Asiatisk Plads 2 DK-1448 KÃ ¸benhavn K Tlf. (45) 33 92 00 00 Fax (45) 32 54 05 33 Justitsministeriet Slotholmsgade 10 DK-1216 KÃ ¸benhavn K Tlf. (45) 33 92 33 40 Fax (45) 33 93 35 10 GERMANY Concerning financing and financial assistance: Deutsche Bundesbank Servicezentrum Finanzsanktionen Postfach D-80281 MÃ ¼nchen Tel. (49-89) 2889-3800 Fax (49-89) 350163-3800 Concerning technical assistance and other services: Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29-35 D-65760 Eschborn Tel. (49-61) 96 908-0 Fax (49-61) 96 908-800 GREECE A. Freezing of Assets Ministry of Economy and Finance General Directory of Economic Policy 5 Nikis Str. GR-101 80 Athens Tel: (30) 210 333 27 86 Fax: (30) 210 333 28 10 Ã . Ã Ã ­Ã Ã ¼Ã µÃ Ã Ã · Ã ºÃ µÃ Ã ±Ã »Ã ±Ã ¯Ã Ã ½ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã /Ã ½Ã Ã · Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¯Ã ºÃ ·Ã  5 GR-101 80 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ».: (30) 210 333 27 86 Ã ¦Ã ±Ã ¾: (30) 210 333 28 10 B. Import-Export restrictions Ministry of Economy and Finance General Directorate for Policy Planning and Management Kornaroy Str. 1, GR-105 63 Athens Tel: (30) 210 328 64 01-3 Fax: (30) 210 328 64 04 Ã . Ã Ã µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã ¯ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã Ã ½-Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã Ã ½ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã /Ã ½Ã Ã · Ã £Ã Ã µÃ ´Ã ¹Ã ±Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ±Ã Ã µÃ ¯Ã Ã ¹Ã Ã ·Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1, GR-105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ».: (30) 210 328 64 01-3 Ã ¦Ã ±Ã ¾: (30) 210 328 64 04 SPAIN Ministerio de EconomÃ ­a DirecciÃ ³n General de Comercio e Inversiones Paseo de la Castellana, 162 E-28046 Madrid Tel.: (34) 913 49 38 60 Fax (34) 914 57 28 63 FRANCE MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction gÃ ©nÃ ©rale des douanes et des droits indirects Cellule embargo  Bureau E2 TÃ ©lÃ ©phone (33) 144 74 48 93 TÃ ©lÃ ©copieur (33) 144 74 48 97 MinistÃ ¨re des affaires Ã ©trangÃ ¨res Direction des Nations unies et des organisations internationales TÃ ©lÃ ©phone (33) 143 17 59 68 TÃ ©lÃ ©copieur (33) 143 17 46 91 IRELAND Department of Enterprise, Trade and Employment Licensing Unit Earlsfort Centre Lower Hatch St. Dublin 2 Ireland Tel. (353) 1 631 2121 Fax (353) 1 631 2562 ITALY Ministero degli Affari esteri DGAE-Uff. X Roma Tel. (39) 06 36 91 37 50 Fax (39) 06 36 91 37 52 Ministero del Commercio estero Gabinetto Roma Tel. (39) 06 59 93 23 10 Fax (39) 06 59 64 74 94 Ministero dei Trasporti Gabinetto Roma Tel. (39) 06 44 26 71 16/84 90 40 94 Fax (39) 06 44 26 71 14 LUXEMBOURG MinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences 21, rue Philippe II L-2340 Luxembourg TÃ ©lÃ ©phone (352) 478 23 70 TÃ ©lÃ ©copieur (352) 46 61 38 NETHERLANDS Ministerie van Economische Zaken Directoraat-generaal Buitenlandse Economische Betrekkingen Directie Handelspolitiek en Investeringsbeleid Bezuidenhoutseweg 153 2594 AG Den Haag Nederland Tel. (31) 70 379 76 58 Fax (31) 70 379 73 92 AUSTRIA Bundesministerium fÃ ¼r Wirtschaft und Arbeit Abteilung C/2/2 Stubenring 1 A-1010 Wien Tel. (43-1) 711 00 Fax (43-1) 711 00-8386 PORTUGAL MinistÃ ©rio dos NegÃ ³cios Estrangeiros DirecÃ §Ã £o-Geral dos Assuntos Multilaterais Largo Rilvas P-1350-179 Lisboa Tel.: (351-21) 394 60 72 Fax: (351-21) 394 60 73 FINLAND UlkoasiainministeriÃ ¶/Utrikesministeriet PL/PB 176 00161 Helsinki/Helsingfors Puhelin (358) 9 16 05 59 00 Faksi (358) 9 16 05 57 07 PuolustusministeriÃ ¶/FÃ ¶rsvarsministeriet EtelÃ ¤inen Makasiinikatu 8 00131 Helsinki/Helsingfors PL/PB 31 Puhelin (358) 9 16 08 81 28 Faksi (358) 9 16 08 81 11 SWEDEN Inspektionen fÃ ¶r strategiska produkter (ISP) Box 70 252 107 22 Stockholm Tfn (46-8) 406 31 00 Fax (46-8) 20 31 00 Regeringskansliet Utrikesdepartementet RÃ ¤ttssekretariatet fÃ ¶r EU-frÃ ¥gor Fredsgatan 6 103 39 Stockholm Tfn (46-8) 405 10 00 Fax (46-8) 723 11 76 UNITED KINGDOM Sanctions Licensing Unit Export Control Organisation Department of Trade and Industry 4 Abbey Orchard Street London SW1P 2HT United Kingdom Tel. (44) 20 7215 0594 Fax (44) 20 7215 0593